       Case 1:20-cv-04413-WMR Document 17 Filed 02/11/21 Page 1 of 1


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA


MARCUS INGRAM, Individually,               :
                                           :
             Plaintiff,                    :
                                           :
v.                                         : Case No. 1:20-cv-4413-WMR
                                           :
MING’S V LLC                               :
A Limited Liability Company                :
                                           :
          Defendant.                       :
__________________________________/


                          STIPULATION OF DISMISSAL


      Plaintiff Marcus Ingram and Defendant Ming’s V LLC, submit this joint

stipulation of dismissal pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure. This matter has been settled and therefore all claims pending or threatened

in this matter are hereby dismissed WITH PREJUDICE.

      Respectfully submitted this 11th day of February 2021.

/s/ Pete M. Monismith                        /s/ S. Eli Bennett

 Pete M. Monismith, Esq.                   S. Eli Bennett, Esq.
 GA Bar 941228                             Taylor, Lee & Associates, LLC
 Pete M. Monismith, P.C.                   6855 Jimmy Carter Boulevard
 3945 Forbes Ave., #175                    Building 2100, Suite 2150
 Pittsburgh, PA 15213                      Norcross, GA 30071
 ph. (724) 610-1881                        Tel: (770)-650-7200
 pete@monismithlaw.com                     Attorney for Defendant
 Attorney for Plaintiff
